Citation Nr: 1126340	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-47 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for skin disability of the back, arms, legs, and feet.

5.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, granted service connection and assigned an initial rating of 20 percent for diabetes mellitus, type II, effective July 2, 2009 (the date of receipt of the Veteran's claim for service connection), and assigned a rating of 10 percent for diabetes mellitus, type II, effective December 1, 2009.  In July 2010, the Veteran filed a notice of disagreement (NOD) with respect to that portion of the RO's decision that assigned the 10 percent rating for diabetes mellitus from December 1, 2009.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.

Because the appeal involves disagreement with a rating assigned following the grant of service connection for diabetes mellitus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

This appeal also arose from those portions of the February 2010 rating decision in which the RO, inter alia, denied claims for service connection for peripheral neuropathy of the upper extremities, hypertension, hepatitis C, and skin disability of the back, arms, legs, and feet.  The Veteran expressed disagreement with the RO's denial of those claims in his November 2010 substantive appeal.

The Board's decision with respect to the Veteran's entitlement to a rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009, is set forth below.  The claims for service connection for peripheral neuropathy of the upper extremities, hypertension, hepatitis C, and skin disability of the back, arms, legs, and feet-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in his November 2010 substantive appeal, the Veteran also raised issues of entitlement to service connection for heart disease, to include as due to exposure to herbicides, and entitlement to service connection for disability manifested by sleep problems, irritability, fatigue, and depression, to include as due to exposure to herbicides.  It does not appear that either of these issues has yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the December 1, 2009 effective date of the 10 percent rating, the Veteran's diabetes mellitus has required restricted diet, but not insulin or oral hypoglycemic agents; the Veteran is not shown to have any complications of diabetes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183  (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In initial rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for diabetes mellitus, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private medical treatment records and the report of a November 2009 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.

The Board also finds that no additional RO action to further develop the record on the claim for a rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009, is warranted.  Although the RO has thus far been unable to procure treatment records from one of the Veteran's private physicians, Dr. Reddy (due to an incorrect mailing address), the Veteran has indicated that Dr. Reddy treated him for hepatitis, and not diabetes.  Thus, there is no indication that those records would contain any relevant information.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate his claim for a rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher rating following the initial grant of service connection, evaluation of the medical evidence to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO has already assigned staged ratings for the Veteran's service-connected diabetes mellitus-20 percent prior to December 1, 2009, and 10 percent from December 1, 2009, as indicated.  As noted previously, the Veteran has expressed disagreement only with that portion of the RO's decision that assigned the 10 percent rating for diabetes mellitus from December 1, 2009.  Hence, the Board must consider the propriety of the rating assigned from December 1, 2009, as well as whether any further staged rating of the disability is warranted from that date.

The Veteran's diabetes mellitus, type II, is rated under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).  Diabetes mellitus that is manageable by restricted diet only is rated as 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Considering the pertinent evidence in light of the above, the Board finds that a rating greater than 10 percent for diabetes mellitus, type II, from December 1, 2009, is not warranted.

Private treatment records reflect that the Veteran was first diagnosed with diabetes mellitus in January 2009.  He was treated with a hypoglycemic agent (Starlix) and educated as to diet.  In April 2009, it was noted that his wife was making healthier meals and that he had lost 10 pounds.  A private optometry report dated that same month reveals that the Veteran did not have diabetic retinopathy.

On VA examination in November 2009, it was noted that the Veteran had lost 17 pounds over the past year; that he had discontinued Starlix on November 5, 2009, since losing weight; and that he was not taking any other hypoglycemic agent.  The Veteran denied any episodes of ketoacidosis in the past year requiring hospitalization or emergency room or office visits.  He described having episodes where he became diaphoretic and lightheaded a couple of times per week, and indicated that the episodes were abated by resting for 10 to 15 minutes.  He reported that he had not checked his blood sugar during those episodes.  He also reported that he did not eat at the time of the episodes, but rather ate approximately two hours later.  He reported erectile dysfunction that began when he started medication (atenolol) for hypertension, and denied any restrictions on his activities to control diabetes.  He also denied any history of peripheral vascular disease, kidney disease, and numbness, tingling, or burning in his hands or feet. e


On physical examination, the Veteran weighed 175 pounds.  Sensation to monofilament and vibratory sensation were noted to be intact in his hands and feet, and random glucose was 95.  Following examination of the Veteran, and review of the claims file, the examiner opined that there was no evidence of diabetic nephropathy or diabetic neuropathy, and that, although the Veteran had coronary artery disease, hypertension, erectile dysfunction, and a history of hives, none of those disabilities was secondary to his diabetes mellitus.

In his NOD and substantive appeal, dated in July and November 2010, respectively, the Veteran reiterated that he was no longer taking medication for control of diabetes.  He argued, however, that he was, in effect, "medicating" himself by controlling his diet and weight.  He reported that his life was not as good or enjoyable as it once was, due to the fact that he could no longer enjoy many things he liked to eat and drink, and asserted that he suffered additional expense and inconvenience as a result of doctor visits.

Collectively, the medical evidence indicates that since the December 1, 2009 effective date of the 10 percent rating, the Veteran's diabetes mellitus has required restricted diet, but not insulin or oral hypoglycemic agents.  The medical evidence also reflects that the Veteran does not have any complications of diabetes, whether compensable or otherwise.  As such, the criteria for the next higher, 20 percent, rating have not been met for any part of the period since December 1, 2009.

The above determination is based on consideration of applicable provisions of VA's rating schedule.  As the Veteran has not asserted his entitlement to an extra- schedular rating for diabetes mellitus, and such is not otherwise raised by the evidence of record, further discussion of an extra-schedular rating is unnecessary. See Colayong v. West, 12 Vet. App. 524, 536 (1999).

For the foregoing reasons, the Board concludes that a rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009, is not warranted.  Hence, there is no basis for any further staged rating of the disability under consideration, and the claim for higher rating must be denied.  In reaching these conclusions, the Board has applied the benefit-of-the doubt doctrine, but finds that the preponderance of the evidence is against assignment of any rating higher than that already assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




ORDER

A rating in excess of 10 percent for diabetes mellitus, type II, from December 1, 2009, is denied.


REMAND

In a February 2010 rating decision, the RO, inter alia, denied the Veteran's claims for service connection for peripheral neuropathy of the upper extremities, hypertension, hepatitis C, and skin disability of the back, arms, legs, and feet.  In a November 2010 substantive appeal, the Veteran expressed disagreement with the RO's denial of those claims.  However, the RO did not acknowledge this document as a NOD.  Thus, the RO has not yet issued a SOC with respect to these claims; the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

The RO must furnish to the Veteran a SOC on the claims for service connection for peripheral neuropathy of the upper extremities, hypertension, hepatitis C, and skin disability of the back, arms, legs, and feet, along with a VA Form 9, and afford him the appropriate opportunity to submit a substantive appeal to perfect an appeal on those issues.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, the claims for service connection for  peripheral neuropathy of the upper extremities, hypertension, hepatitis C, and skin disability of the back, arms, legs, and feet -a timely appeal must be perfected within 60 days of the issuance of the SOC.

The RO should not return the claims file to the Board unless the Veteran perfects an appeal as to the issues identified.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


